The opinion of the court was delivered by
Williams, Ch. J.
It appears, from the exceptions, that the issue joined in this case was tried by the court. The judgment, therefore, is not to be reversed, unless there was error in admitting testimony, or in not giving a proper construction to the writing introduced in evidence, or unless, upon all the facts in evidence, the defendant was, by law, entitled to a judgment in his favor. We see no error in admitting any testimony. It was proper to show to whom the writing was delivered, and what was to be done with it by Richardson, the bail.
There was no wrong construction put upon the writing. It was not a discharge. It was nothing more than a proposition for a settlement, and it was not a contract to be executed after Mann departed from the prison liberties. If it was an inducement to the debtor to depart from the liberties of the prison, and had that effect, and was a fraud upon the bail, so as to bring the case within the principle decided in the cases reported in Tyler, in Brayton, and in the 7th Vt. R., these facts should have been so found by the court. They are not so found, and any such inference is directly repelled by the evidence.
The defendant, who was the bail, procured the proposition from the plaintiffs, understood it was to be executed and completed before the debtor departed from the liberties. If the debtor was induced to depart in consequence of this proposition, it was not by the procurement of the plaintiffs, but by the act of the defendant in procuring the proposition from the plaintiffs and communicating it to the debtor.
The facts in evidence did not entitle the defendant to a judgment, as there was no discharge of the debt, and no proceedings on the part of the plaintiffs calculated to hold out any inducement to the debtor to depart the liberties, to the injury of the bail.
The judgment of t]ie county court, is, therefore, affirmed.